﻿Allow me to congratulate Ambassador Shihabi on his election to the presidency of the General Assembly at this session. His election to this high office is an acknowledgement of his diplomatic abilities and a tribute to his country, Saudi Arabia, with which Nicaragua has firm ties of friendship. I would also like to express to his predecessor, Mr. Guido de Marco, our appreciation of his successful guidance of our work at the forty-fifth session.
It is a privilege for Nicaragua to welcome Estonia, Latvia, Lithuania, the Marshall Islands, Micronesia, the Republic of Korea and the Democratic People's Republic of Korea as new Members of the United Nations. Their contribution to strengthening the Organization and their commitment to the aims and principles of the United Nations will help us face the new challenges of international life. 
We are gathered at this forty-sixth session amid an international situation that can be characterised as the coexistence of achievements, challenges and risks - but a situation which is also full of hope and opportunities. Me wish to report here what we said recently at the session of the Economic and Social Council in Geneva: today the changes taking place in the Soviet Union and in the countries of Eastern Europe are so profound that they define the beginning of a complex and long period of transition not only for those countries themselves but also for the entire international community. This transition is marked by a gradual change from an age of confrontation to one of cooperation.
In the final analysis, we must achieve a firm commitment to freedom, the full observance of human rights, democracy and the establishment of a market economy compatible with justice and social responsibility. Today these objectives are shared by the overwhelming majority of Members of the United Nations, but it must always be kept in mind that each country's cultural and historical differences will result in its own particular characteristics being brought to bear in this political, social and economic transition.
Progress in the political arena should not lull us into complacency. On the one hand, in the economic sphere we are still facing a multipolar reality in which the developing countries face serious difficulties and, on the other hand, the far-reaching geopolitical changes in various regions of the world, as in the Soviet Union, have not yet entered the phase of definitive consolidation. Similarly, there remains a broad margin for action in disarmament; respect for human rights, transition to democracy, political pluralism and freedom of the individual are still precarious or tentative in many countries; and the developing world is still yearning to secure more just and equitable economic relations with the industrialized countries. 
The threat of nuclear war has diminished but not disappeared. New threats to world peace are all around us. Mars for religious motives, potential border conflicts, the transnational violence as a result of drug trafficking, ethnic issues and terrorism remain present or latent in various parts of the world. All this underscores the need to revitalise and complete the process of world detente and to seek new forms of action to achieve comprehensive peace.
Of special concern to Nicaragua is the total military expenditure of developing countries which for 1988 was estimated at 4.3 per cent of their gross domestic product and, between 1960 and 1988, increased at twice the growth rate of per capita income. Distinguished specialists, among them Mr. Robert McNamara, have recently reminded us that during the last 45 years the developing world has seen 125 conflicts and wars, which have left a dreadful toll of 40 million dead. He cannot allow the continuation of such a deplorable situation, and we therefore reiterate today what was said by Nicaragua at the recent Accra ministerial meeting of the Non-Aligned Movement on the necessity of definitively prohibiting war among our countries. In addition, we should aspire to achieve a 50-per-cent reduction in military expenditure by the end of this decade, reallocating the resources thus freed to the most urgent social priorities, with the necessary gradual approach, the developed world should proceed similarly, taking advantage of the end of the cold war. 
There is a general consensus on the extraordinary importance that successfully concluding the Uruguay Sound will have for the future development of the world economy, cooperation and multilateralism, as well as for the future of the General Agreement on Tariffs and Trade (GAAT) itself. The original aims of the Bound must be maintained and must lead gradually to complementary agreements on external debt, financing of development, macro-economic policies of developed countries, international economic adjustment and monetary cooperation.
In this context, we believe that the international agenda should give a prominent place to the question of food security in general as well as a possible system of food assistance in particular, so that we can deal with any negative effects of the gradual application of the agreements reached in the Uruguay Round. That was also a recommendation of the World Food Council, which met in Elsinore, Denmark, in June of this year.
Still on the subject of trade, we believe that the eighth United Nations Conference on Trade and Development (UNCTAD), to be held in Cartagena, Colombia, early next year, will provide a valuable opportunity to undertake an objective evaluation of accomplishments, shortcomings and potentials, but above all to turn that body into a more effective mechanism for North-South cooperation.
We must, however, be realistic and recognize that if GATT and UNCTAD cannot be strengthened within a relatively short time, we should give serious thought to a possible enlargement of the Bretton Woods institutional framework through the creation of an international trade organization similar to the one envisaged in the 1946 Havana Charter, but in an updated form. In addition to the intensification of the North-South dialogue, Nicaragua attaches special importance to South-South cooperation, especially because of its beneficial effects on regional and complementarity solidarity. This was acknowledged in the excellent declaration approved by the Non-Aligned Movement in Accra, Ghana, this month. In this content, we should like to stress the economic and trade potential of the "Greater Caribbean", composed of Central America, Colombia, Mexico, Venezuela and the Caribbean countries. That region, with & present population of 166 million, is destined to become in this decade one of the most vital and dynamic regions of the world.
The admission of the Soviet Union, the countries of Eastern Europe and the Baltic countries into the International Monetary Fund (IMF) and the World Bank could have a negative impact on the amount of resources those institutions allocate for the developing countries. The financial resources provided must therefore be regarded as additional funds and must be clearly differentiated from those earmarked to fight underdevelopment.
An extremely important statement was made at the second part of the Economic and Social Council's session this year by the Director General of the IMF, Mr. Michel Camdessus. Be stressed that the present international financial requirements are so great that we should ask ourselves if enough international savings are available to meet the increasing needs of multilateral financial cooperation.
The international community cannot disregard commitments already made to or being discussed with the developing countries. One of the most efficient and most direct ways to ensure this is to find more effective and permanent solutions to the external-debt problem, as well as to meet the goal of contributions by the industrialized countries to the official development assistance in amounts equivalent to 0.7 per cent of their gross domestic product.
He support the suggestion made by the Secretary-General that the new international order which is just emerging should be governed by the principles of the Charter. At the same time, we share his concern regarding three realities that narrow the Organization's margin of action: the persistent, although somewhat diminished, tendency not to make use of United Nations mechanisms to solve important problems; the contrast between the increasing number of tasks assigned to the Organization and the financial constraints being faced; and the need to make use of the Organization's capacity for preventive diplomacy. He also support the Secretary-General's proposals as to where the United Nations should concentrate its activities.
At this session of the General Assembly Nicaragua attaches special importance to the declaration of Central America as a region of peace, freedom, democracy and development. In the Puntarenas Declaration approved by the Central American Presidents in Costa Rica on 17 December 1990 (A/45/906, annex), the Presidents expressed their commitment to protecting, defending and promoting human rights; to incorporating irregular forces into the mainstream of political life; to doing away with violence; and to bringing about reconciliation in the divided Central American societies.
A fundamental tenet of the declaration of Central America as a region of peace, freedom, democracy and development is recognition that peace is one, undivided and indivisible. Therefore, the Central American countries have a legitimate concern and a mutual, inescapable duty of solidarity in their efforts to do away with all violent action and terrorism, as well as a commitment to overcome extreme poverty and to promote sustained development as an expression of their basic interdependence and common origin and destiny. Consequently, they commit themselves to the establishment of a new model of regional security.
Nicaragua believes that a new model of regional security can arise only from a law-abiding State, in a democratic society. It is defined by the importance of meeting the basic needs of the population for food, health, education and housing. This implies the eradication of poverty, the culture of violence and the illicit trafficking in drugs and replacing them with development, economic and social justice, and peace-centred education. It implies respect for the dignity of the human person, full observance and protection of human rights, and responsible exercise of freedom with justice. These are values which we should like to see supported for our region by this session of the General Assembly and which Nicaragua put forward at the historic meeting of the Ibero-American countries in Guadalajara, Mexico, this year.
The Declaration of Guadalajara constitutes the beginning of a unique process of cooperation and consultation destined to have important effects on the world scene, for it was adopted by 21 countries, with a population of more than 500 million. We are pleased that beginning in 1992 meetings of this forum will take place in Spain, Brazil, Colombia and Argentina, to give continuity to this process.
Nicaragua today la a reflection of currant changes in international life. In this process we have been and we remain performers - not spectators. Ha are living daily through our own difficult process of transition towards democracy and a market economy; the former, guided by dialogue, reconciliation, pacification, full enjoyment of human rights and the establishment of the rule of law; the latter, without overlooking social development and equity and without violating the rights of the large majority of the Nicaraguan people regardless of political hue. Reconciliation is a reality in Nicaragua, and it constitutes an effective mechanism that must be strengthened if we are to make democracy irreversible.
During 1991, Nicaragua has been able to consolidate its policy of pacification and demilitarisation by reducing its armed forces to 21,000 troops - the smallest army in Central America - from the 90,000 when President Chamorro took office in 1990. Also, of the 22,000 members of the resistance who were demobilised, more than 20,000 have already been incorporated into the country's normal activities. The Government is making great efforts to satisfy the needs of these two groups through farm programmes, technical assistance and the creation of sources of employment. This also applies to the more than 150,000 refugees and displaced persons who have returned to their homeland.
The new Government's first year in office has to its credit other significant accomplishments. A demanding and persevering policy of reconciliation and joint endeavour have made it possible to put an end to hyperinflation through the economic programme begun in March 1991. While prices for more than 30 months had been increasing at a monthly rate of 50 per cent, between May and the end of August 1991 the monthly average increase was only 1 par cant. This result has been attained while keeping within acceptable Units the social costs of adjustment by means of a process of conciliation which provides an equitable distribution among the various income groups of the population. This process includes taking care of those groups most affected by the adjustment, through the implementation of several emergency social programmes.
The climate of democracy that Nicaragua enjoys today may be seen, for example, in the full enjoyment of civil liberties, the gradual implementation of the rule of law, the independence of each branch of government and the way in which for the first time in the history of Nicaragua more than 130 municipal governments were elected, took office and now operate. It is evident that there is a gradual return to tranquillity and trust - true pillars for the recovery effort to begin next year.
The process of economic recovery will be relatively slow. Nevertheless, it will be firmly anchored in the solution the country has been able to find for the payment of arrears on the pending debt with the World Bank and the Inter-American Development Bank amounting to $360 million. We would like to place on record our appreciation for the contributions made by the Governments of Germany, Austria, Canada, Denmark, the United States, Finland, France, the Netherlands, Norway, the Republic of Korea, Sweden and Switzerland, as well as for the bridge-loan financing operations undertaken by Colombia, Spain, Mexico and Venezuela. Moreover, Germany, Japan, the Republic of China and Switzerland granted us complementary development loans for this purpose. Thanks to the firm political will and solidarity of the international community in support of reconciliation and reconstruction in Nicaragua, we will in the coming months begin to secure the necessary international financing for our development projects and programmes.
The healing of wounds is not easy, especially when they have been the result of political polarisation and war. But we have begun this journey. We have before us an immense task of reconstruction, not only in material terms, but more particularly in moral terms, and we are undertaking this work in spite of very difficult circumstances: our gross domestic product is equal to that at the beginning of the 1950s; the per capita income is estimated at $480; unemployment is estimated at more than 40 per cent; and the external debt, amounting to $12 billion, including the aforementioned figures, is the highest in the world in per capita terms. In addition, a marked deterioration has been noted in the productive and social sectors.
For all of the foregoing reasons, the attainment of peace in Nicaragua has not been without obstacles. Nevertheless, President Chamorro is firmly committed to the full pacification and democratisation of the country. As an integral part of these processes, the disarming of civilians and the clearing of nines are of special importance. These are tasks for which we have requested the support of the international community and whose importance we reiterate at this time.
We all know that peace is not merely the absence of war. Consequently, Nicaragua is committed to the adoption of political measures inspired by economic and social justice that can allow us to lay the foundations for a just, firm and lasting peace and also to participate actively in a serious negotiating process regarding military questions. At the Central American Summit held in Antigua, Guatemala, in June 1990, the Presidents agreed to continue negotiations covering security, verification, control and the limitation of arms and troops. To this end, the Deputy Ministers of Foreign Affairs of the region, constituting a commission on security, have already met four times. As a result of these meetings, a kind of inventory of arras and troops has been devised and the decision was taken that each country officially disclose the information. Nicaragua has already disclosed the information to the Organization of American States in May of this year, and intends to disclose it to the United Nations in the immediate future. The commission on security is working on the design of an international mechanism for verification and on the application of a system of maximum ceilings for arms and troops.
Nicaragua considers the recent establishment of diplomatic relations between Guatemala and Belize a very important and highly promising development. Within this context, the first meeting of Ministers of Foreign Affairs of Central America and the Caribbean, to be held in November in Honduras, will be a landmark in relations between the two subregions since this will bring about possibilities for cooperation in terms of political understanding, trade, transport and tourism.
In the context of the efforts that the Secretary-General has been making to resolve certain regional conflicts, we are pleased at the establishment of the United Nations Observer Mission in El Salvador. We also view favourably the recent efforts of the Secretary-General to find an appropriate solution to this conflict. We have noted, with optimism, the concepts set forth in the important statement made by President Alfredo Cristiani before the Assembly at this session. He are encouraged, too, by the cease-fire in the Western Sahara and by the efforts of the Secretary-General to bring about a referendum in that part of the world, as well as his latest efforts to find a comprehensive political solution to the problem of Afghanistan.
The Government of Nicaragua supports the convening of a peace conference on the Middle East, with the participation of all the parties concerned, including the five permanent members of the Security Council, We hope that the conference can be convened in the near future.
We are in favour of a lasting solution to the problem of Cambodia and the untiring efforts of the two Koreas to achieve a peaceful reunification.
We are especially concerned about the serious situation in Yugoslavia. He hope that the efforts of the European Community and the resolution adopted unanimously today by the Security Council will make it possible to lay the foundation for a lasting solution that will respect the self-determination of the Yugoslav people.
Nicaragua supports the legitimate rights of the people of Cyprus to self-determination. It supports also the national unity and territorial unification of Lebanon.
In the case of South Africa, we welcome the dialogue and preliminary agreements between the parties to put an end to racial strife, which must eventuate in the establishment of universal suffrage and the adoption of an egalitarian constitution that will guarantee the final eradication of the real structures of apartheid, thereby rendering its legal abolition effective.
Concerning Africa, we agree with the aforementioned Accra declaration, to the effect that sooner or later the enormous problems of that continent will affect the whole of humanity, and that a world that does not take into account the extraordinary possibilities offered by Africa will for ever be the poorer for it.
With regard to the environment and development, Nicaragua supports the principle of equitably shared responsibility, as well as the establishment of a common agenda among the developed and developing countries. We hope to arrive at substantive agreements during the meeting to be held in March of next year here in New York, since it is imperative to secure the success of the Conference in Rio de Janeiro. We reiterate Nicaragua's commitment to the norms and standards of international law, as we begin this year to observe the United Nations Decade of International Law. We also support the possibility of having a summit meeting on social development. At the request of the Economic and Social Council, the Secretary-General has undertaken consultations on this matter.
In the present critical, complex but promising world situation, the peoples of the world have great expectations of the United Nations. We must therefore lend them our support, so that the Organization may be able to play an even more effective role, through a timely restructuring and the strengthening and democratisation of all its bodies. We are convinced that if we are to bequeath a better world to future generations we must arrive at a consensus on the way to update and strengthen our world Organization, placing it at the service of the human race in all its dimensions.
To conclude, let us not forget that although the cold war has ended there is still a silent war against hunger, malnutrition, extreme poverty, illiteracy, drug trafficking and unemployment. In the midst of this daily conflict thousands of poor people are dying or are unable to develop their human potential. He must conquer these enemies of progress and civilisation if we do not want to commit a crime against humanity. We can only attain this objective if the international community makes a joint, sustained and coordinated effort to do so. That is our common agenda, in the fulfilment of which the international community will always find Nicaragua in the forefront.

